The opinion of the court was delivered by
Lowrie, J.
— The plaintiffs below file an affidavit of their claim, consisting of an account of the defendant’s dealings with them as bankers, showing a balance of $> 106 due to them without interest, the last item being a charge of f 104, May 10, 1851. The defendant files an affidavit that he is not indebted to the plaintiffs in any sum whatever; that he is confident he can show the account to be incorrect, and that he owes ,the plaintiffs nothing ; that he thinks he can show that some money deposited was omitted to be credited, and adds that no claim was made on him for any balance until April, 1855. The court thought that the affidavit was insufficient, and gave judgment for the plaintiffs.
In this there was error. The affidavit of defence does sufficiently show the nature and character of the defence which is relied on, and it is a full defence if made out; and we think the defendant is entitled to a trial.
Judgment reversed, and a procedendo awarded.